DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-28 are currently pending. Claims 27 and 28 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-16, 18-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676.

Regarding claims 1 and 14,
WISNIEWSKI teaches a method and corresponding system, the method (and system, by extension) comprising:
providing an area of congregation having one or more points of entry being an entry into the area of congregation whose entry is controlled by a safe entry monitoring system ([0038] For example, the system 100 may be used to control access to a medical testing lab, medical waiting room, and/or other medical service provider facility. The system 100 may also be used to control access to an event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area);
performing, at home using a testing unit, an analysis of a medical condition of a user related to a pathogen ([0037] teaches that a user may have a screening system app on his phone and/or other mobile computing device thus, the screening may be performed at the user's home as well as in other locations); 
communicating a result of the medical condition analysis to the user ([0037] teaches that in response to registration of the thermometer reading using the user's phone/tablet, the screening system backend may provide the user's phone a screening access QR code, said QR code on the user's phone corresponds to "communicating the result...to the user");
authorizing, by the user, release of the result of the medical condition analysis to the  safe entry monitoring system ([0076] teaches the identity system device 1006 may allow the person associated with an identity to control access to the identity information, the health information, and/or other information (such as payment account information, health information (such as medical records, HIPAA protected information in order to be compliant with various legal restrictions, and so on), contact information, and so on. The identity system device 1006 may control access to such information according to input received from the person);  and
determining, using a computer system of the safe entry monitoring system at a particular point of entry, entry of the user into the area of congregation based on the result of the medical condition analysis ([0036] teaches that a request device 101 may receive a request 121 for screening from a user.  The request device 101 may engage in a screening interaction 122 with a screening server 102 involving obtaining a measurement from the user and/or performing any kind of test or tests on a user to obtain one or more test results, wherein the screening server 102 may then provide a screening access identifier 126 (whether to allow access, deny access, conditionally allow access, allow a particular access out of a set of possible accesses, and so on)).

Regarding claims 2 and 15,
Wisniewski teaches determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the result of the medical condition analysis does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the result of the medical condition analysis meets the entry requirement ([0036] teaches that the screening access identifier 126 may allow access or deny access.)
Regarding claims 3 and 16,
Wisniewski teaches that the medical condition analysis is a pathogen test and the entry requirement is a negative pathogen test ([0041] teaches that the information analysis may indicate infection status).

Regarding claims 5 and 18,
Wisniewski teaches that the medical condition analysis is a vaccination and the entry requirement is a completed vaccination ([0041] teaches that information includes vaccination information).

Regarding claims 6 and 19,
Wisniewski teaches that the medical condition analysis is a test of an attribute of the user ([0041] teaches that the system references at least temperature and/or pupil dilation).

Regarding claims 7 and 20,
Wisniewski teaches that an attribute of the user is a genetic marker ([0041] teaches that the system may reference DNA information).

Regarding claims 8 and 21,
Wisniewski teaches that the medical condition analysis is a test for one of an absence or presence of a disease ([0036] teaches an antibody test, the results of which may indicate “presence or absence of disease”).

Regarding claims 9 and 22,
Wisniewski teaches that the area of congregating is one of a building, a vehicle and a venue ([0038] teaches that the system 100 may be used to control access to a medical testing lab, medical waiting room, and/or other medical service provider facility. The system 100 may also be used to control access to an event venue, a restaurant, a nursing home, a secured building, an airport and/or other transportation facility, a gym and/or other fitness and/or training facility, and/or any other area.)

Regarding claims 10 and 23,
Wisniewski teaches determining entry of the user further comprising performing a rule-based interpretation of the medical condition analysis result to determine the entry requirement ([0098] and Fig. 11 teach an algorithm for comparing stored information with test result information and making an access decision dependent upon said comparison, thus said algorithm is interpreted as corresponding to “rule-based interpretation…” as recited).

Regarding claims 12 and 25,
Wisniewski teaches determining entry of the user at the particular point of entry further comprises verifying, by the safe entry system that controls the particular point of entry, an identity of the user using identifying information of the user ([0041] teaches authentication via scan of a user’s identification).


Regarding claims 13 and 26,
Wisniewski teaches that the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user ([0041] teaches validating a scan of a facial image via a camera.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676, in view of LEE (US 2020/0388094).
Regarding claims 4 and 17,
Wisniewski teaches the system and method of claims 3 and 16, but fails to expressly teach that the entry requirement is a negative pathogen test within a period of time of entry into the area of congregation.
LEE teaches that the entry requirement is a negative pathogen test within a period of time of entry into the area of congregation ([0045] teaches that it’s well known in a system which references access rights prior to granting access to utilize access rights which expire).
	Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Lee, employing an entry requirement wherein a negative test must correspond to a predefined period of time, since Lee teaches that this shall ensure that access is provided only within a predetermined period of validity.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676, in view of PULITZER (US 2020/0152339).
Regarding claims 27 and 28,
Wisniewski teaches the system and method of claims 1 and 14, but fails to expressly teach generating a photograph of the result of the medical condition analysis of the user related to the pathogen.
	PULITZER teaches generating a photograph of the result of the medical condition analysis of the user related to the pathogen ([0101] teaches that a user may send a photograph of a test result via a button actuation of a user device).
Before the effective filing date of the invention, it would have been obvious to modify Wisniewski per the teachings of Pulitzer, transmitting to the safe entry monitoring system, a photograph of test results, since Pulitzer teaches that a photograph is an alternative means of providing medical/health related information. 
Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689